Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 12, 26, and 27, see reasons for allowance in Applicant’s Remarks dated 3/31/2021 and the Office action dated 1/6/2021. The Examiner further states in regards to the limitation “a dielectric material that contains a metallization catalyst” recited in claim 1, the cited references of record do not teach a dielectric material containing a metallization catalyst therein. Although the Examiner interprets layers 206, 208, and 210 of Tschumakow et al. (of record) collectively to be “the second dielectric buildup film”, none of the individual layers include a dielectric material that contains a metallization catalyst therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAKESH B PATEL/Primary Examiner, Art Unit 2843